Court of Appeals
of the State of Georgia


                                          ATLANTA,____________________
                                                   November 30, 2017


The Court of Appeals hereby passes the following order:


A18A0791. RALPH LAMAR POTTER v. THE STATE.

       A Coweta County jury found Ralph Lamar Potter guilty of murder and related
offenses arising from the shooting death of the victim. Potter’s convictions were
affirmed on appeal. Potter v. State, 283 Ga. 576 (662 SE2d 128) (2008). On July 31,
2017, Potter filed a pro se “Motion to Vacate Void Sentence,” which the trial court
denied. Potter then filed this direct appeal. We, however, lack jurisdiction.
       Under our Constitution, the Supreme Court has appellate jurisdiction over “[a]ll
cases in which a sentence of death was imposed or could be imposed.” Ga. Const.
of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for
the crime of murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1
(a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”). The Supreme Court’s
jurisdiction over murder cases includes appeals from orders resolving post-judgment
motions in such cases. See, e.g., Simpson v. State,
292 Ga. 764 (740 SE2d 124) (2013). Accordingly, Potter’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.
                                   Court of Appeals of the State of Georgia
                                   Clerk’s Office, Atlanta,____________________
                                                             11/30/2017
                                           I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                         , Clerk.